DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed April 21, 2022 (hereinafter “Reply”) and the information disclosure statement filed May 3, 2022.
Claims 1, 17, and 20 are amended.
Claims 8, 9, 13, and 14 are cancelled.
Claims 1-7, 10-12, and 15-23 are pending and indicated as being allowed.

Information Disclosure Statement
The information disclosure statement filed May 3, 2022 and its contents have been considered.

Allowable Subject Matter
Claims 1-7, 10-12, and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance.
The relevance of the Moonka, Minor, Brown, Narayanan, and Dutton to the present claims are evidenced by the prosecution history of the present application. Further, examiner is persuaded by applicant’s arguments presented on page 11 of the Reply.
Lidow, McIntosh, and Griggio have previously been cited, and Geshwind (U.S. Pub. No. 2012/0233631 A1) is currently cited, to show the state of the art with respect to providing targeted advertising.
For these reasons, the closest art of record, including the combination of Moonka, Minor, Brown, Narayanan, Dutton, Lidow, McIntosh, Griggio, and Geshwind, does not teach, suggest, or render obvious each and every element of the independent claims. Further, one of ordinary skill in the art at the time of invention would not look to combine Moonka, Minor, Brown, Narayanan, Dutton, Lidow, McIntosh, Griggio, and Geshwind, or the closest art of record, to arrive at the present claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622